DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 16 is objected to because of the following informalities:  the phrase “which arranged” in line 2 should instead be written as –which is arranged—for grammatical clarity.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-2, 5, 12-16, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lionetti et al. (US 2012/0291936) and Kaga (US 5,196,077) (of record).

Regarding claim 1, Lionetti discloses a tire comprising: a bead core (Fig. 6: 76); a bead filler (Fig. 6: 70) which extends to an outer side in a tire-radial direction of the bead core (Fig. 6: 76); a carcass ply (Fig. 6: 84) which extends from the bead core to another bead core (Fig. 6: 76), the carcass ply having a folding 
However, Lionetti does not expressly recite a second pad which covers an outer side, in the tire-width direction, of the first pad, and which is provided between the first pad and the rim strip rubber and interiorly of the sidewall rubber in the tire-width direction, and contacts inner sides, in the tire-width direction, of the rim strip rubber and sidewall rubber.
Kaga teaches a tire comprising a bead portion having a carcass ply turn-up (Fig. 1: 2a) around the bead core (Fig. 1: 4), a sidewall rubber (Fig. 1), a rubber constituting the bead which is a ring-shaped reinforcement covering the bead core (Fig. 1), a rubber sheet (Fig. 1: 6) covering the turn-up portion (Fig. 1: 2a), and a chafer (Fig. 1: 3a) covering the turn-up portion similar to Lionetti. Moreover, Kaga teaches providing an additional rubber layer (Fig. 1: 7). The additional rubber layer (Fig. 1: 7) protects the ends of the additional reinforcement layers in the bead portion as is conventional (Col. 1 lines 39-45). One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Lionetti in order to provide an additional filler (i.e. second pad) between the first pad 

Regarding claim 2, Lionetti further discloses that the rubber sheet (Fig. 6: 26) is formed in an annular shape, and the rubber sheet covers the folding end (Fig. 6: 86) of the carcass ply (Fig. 6: 84) over an entire circumference thereof.

Regarding claim 5, Lionetti further discloses that the electronic component (Fig. 6: 96) is covered by a coating rubber sheet (Fig. 6: 25) ([0043], [0057]), and the electronic component (Fig. 6: 96) covered by the coating rubber sheet is disposed between the bead filler (Fig. 6: 70) and the rubber sheet (Fig. 6: 26). 

Regarding claims 12-13, Kaga further teaches that a modulus of the second pad (Fig. 1: 7) is lower than a modulus of the first pad (Fig. 1: 6) (i.e. the modulus of the first pad is higher than the modulus of the second pad) (Col. 3 lines 11-19; Col. 4 lines 47-61). Kaga further teaches that a modulus of the second pad (Fig. 1: 7) is 4 to 7 MPa and a modulus of the second bead filler (Fig 1: 5b) is 4 to 7 MPa (Col. 4 lines 57-61). Accordingly, a modulus of the second pad (Fig. 1: 7) may be higher than a modulus of the second bead filler (Fig 1: 5b) within the disclosed ranges (i.e. a modulus of the second pad may be 7 MPa and a modulus of the second bead filler may be 4 MPa), and thereby the modulus of the first pad may also be higher than the bead filler because it is higher than the second pad. In this manner, the generation of a separation trouble between the turnup portion of the carcass layer and an end portion of the steel cord reinforcing layer is suppressed and the separation trouble in an end portion of the fiber cord reinforcing layer is obviated so that the bead portion can exhibit a more fully satisfactory durability (Col. 2 lines 28-35). One of ordinary skill in the art before the effective filing date of the claimed invention would have 

Regarding claim 14, Kaga further teaches that a modulus of the second pad (Fig. 1: 7) is lower than a modulus of the first pad (Fig. 1: 6) (i.e. the modulus of the first pad is higher than the modulus of the second pad) (Col. 3 lines 11-19; Col. 4 lines 47-61). Kaga also teaches that a modulus of the first pad (Fig. 1: 6) is 10 to 15 MPa and a modulus of the second pad (Fig. 1: 7) is 4 to 7 MPa (Col. 4 lines 55-61). In other words, the modulus of the first pad is 1.4 to 3.8 times the modulus of the second pad, which approaches the claimed range of 1.1 to 1.2 times. Case law holds that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. See MPEP 2144.05. One of ordinary skill in the art before the effective filing date of the claimed invention would reasonably expect the disclosed values to behave in substantially the same way as the claimed ranges.
While modified Lionetti does not explicitly disclose the value for a modulus of the rubber sheet with respect to that of the second pad, it is considered within the ability of one of ordinary skill in the art at the time of the invention to rely on routine experimentation to arrive at suitable optimum operating parameters for the modulus of the rubber sheet with respect to that of the second pad. Absent unexpected results, case law holds that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05 (II)(B). Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the value for a modulus of the rubber sheet with respect to that of the second pad. 

Regarding claim 15, while modified Lionetti does not explicitly disclose the value for a modulus of the side wall rubber with respect to that of the second pad, it is considered within the ability of one of ordinary skill in the art at the time of the invention to rely on routine experimentation to arrive at suitable 

Regarding claim 16, Kaga further teaches that the bead filler is configured by a first bead filler (Fig. 1: 5a) which covers an outer circumference of the bead core (Fig. 1: 4), and a second bead filler (Fig. 1: 5b) which covers an outer side in the tire-radial direction of the first bead filler (Fig 1: 5a). One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to further modify Lionetti in order to provide that the bead filler is configured by a first bead filler which covers an outer circumference of the bead core and a second bead filler which covers an outer side in the tire-radial direction of the first bead filler as is generally known in the substantially similar tire art, as taught by Kaga. 
Kaga further teaches that a modulus of the second pad (Fig. 1: 7) is 4 to 7 MPa and a modulus of the second bead filler (Fig 1: 5b) is 4 to 7 MPa (Col. 4 lines 57-61). Accordingly, a modulus of the second bead filler with respect to a modulus of the second bead pad may be within the range of 0.57 times (i.e. a modulus of the second bead filler is 4 MPa and a modulus of the second pad is 7 MPa) to 1.75 times (i.e. a modulus of the second bead filler is 7 MPa and a modulus of the second pad is 4 MPa), which falls within and overlaps with the claimed range of 0.7 to 0.8 times. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the value for a modulus of the second bead filler with respect to that of the second pad. In this manner, the generation of a separation trouble between the turnup portion of the carcass layer and an 

Regarding claim 18, Lionetti further discloses that the first pad (Fig. 6: 68) further contacts an outer side in the tire-radial direction, of an end part of the chafer (Fig 6: 78).

Regarding claim 19, Kaga further teaches that the second pad (Fig. 1: 7) further contacts an outer side, in the tire-width direction, of the bead filler (Fig 1: 5b).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lionetti et al. (US 2012/0291936) and Kaga (US 5,196,077) (of record) as applied to claims 1-2 above, and further in view of Kawai (JP 2005-096423, see updated machine translation provide) (of record).

Regarding claim 3, Lionetti further discloses that the bead filler (Fig. 6: 70) is formed in an annular shape ([0003]).
However, Lionetti does not expressly recite that the rubber sheet is formed in an annular shape by one end side and another end side of a long sheet being joined, and wherein the electronic component is provided between the bead filler and the rubber sheet of annular shape within a range of +90 to +270 degrees, when defining a position at which being joined as 0 degrees, with a center of the bead filler as a reference.
. 

Claims 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lionetti et al. (US 2012/0291936) and Kaga (US 5,196,077) (of record) as applied to claims 1 and 5 above, and further in view of Cukierman et al. (US 2021/0001671) and/or Destraves et al. (US 2020/0079159) (of record).

Regarding claim 8, modified Lionetti does not expressly recite that a modulus of the coating rubber sheet is lower than a modulus of the rubber sheet and the pad member.
Cukierman teaches a tire provided with a radio frequency module (i.e. electronic component) in the bead region (Fig. 1), wherein the radio frequency transponder (i.e. electronic component) is encapsulated in a simple and effective way in order to make the component easier to handle, and as a result, easier to introduce into the green form of the tire ([0015]). According to one preferred embodiment, the tensile elastic modulus of the encapsulating rubber mass is lower than or equal to the tensile elastic modulus of the adjacent rubber compounds ([0016]). This makes it possible to ensure good tyre endurance and physical integrity of the radiofrequency transponder by minimizing the stresses in the regions surrounding where the communication module is introduced into the tyre and makes it easier for this encapsulating rubber to deform rather than subjecting the components of the tyre to forces that 
Additionally or alternatively, Destraves teaches a tire equipped with an electronic member in the bead region (Fig. 5), wherein according to one preferred embodiment, the electronic unit is encapsulated in at least one electrically insulating encapsulating rubber mass ([0033]), and wherein the elastic modulus of the encapsulating rubber mass is lower than or equal to the elastic modulus of the adjacent rubber blends ([0035]). The rigidity of the encapsulating mass is thus lower than or equal to the rigidity of the adjacent rubber blends ([0037]). Due to this, this encapsulating rubber will deform under mechanical stress, without transmitting excessively high forces to the electronic unit ([0037]). This tends to improve 

Regarding claim 17, modified Lionetti does not explicitly disclose that a modulus of the coating rubber sheet is 0.5 to 0.8 times a modulus of the rubber sheet.
Cukierman teaches a tire provided with a radio frequency module (i.e. electronic component) in the bead region (Fig. 1), wherein the radio frequency transponder (i.e. electronic component) is encapsulated in a simple and effective way in order to make the component easier to handle, and as a result, easier to introduce into the green form of the tire ([0015]). According to one preferred embodiment, the tensile elastic modulus of the encapsulating rubber mass is lower than or equal to the 
Additionally or alternatively, Destraves teaches a tire equipped with an electronic member in the bead region (Fig. 5), wherein according to one preferred embodiment, the electronic unit is encapsulated . 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5, 8, and 12-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEDEF PAQUETTE (née AYALP) whose telephone number is (571) 272-5031.  The examiner can normally be reached on Monday - Friday 7:00 AM EST - 4:00 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEDEF E PAQUETTE/Examiner, Art Unit 1749                                                                                                                                                                                                        
/ROBERT C DYE/Primary Examiner, Art Unit 1749